TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00504-CR



                                    Stacy Shepard, Appellant

                                                 v.

                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
     NO. 3020863, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record contains a motion to withdraw appeal signed by appellant Stacy

Shepard and his attorney and an order approving the motion signed by the district court. Appellant’s

motion to dismiss the appeal is granted. See Tex. R. App. P. 42.2(a). The appeal is dismissed.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellant’s Motion

Filed: September 25, 2003

Do Not Publish